 


109 HJ 67 IH: Proposing an amendment to the Constitution of the United States to authorize the line item veto.
U.S. House of Representatives
2005-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS 
1st Session 
H. J. RES. 67 
IN THE HOUSE OF REPRESENTATIVES 
 
September 21, 2005 
Mr. Platts (for himself and Mr. Andrews) introduced the following joint resolution; which was referred to the Committee on the Judiciary 
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution of the United States to authorize the line item veto. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: 
— 
In the case of any bill, order, resolution, or vote which is presented to the President under section 7 of Article I, the President may decline to approve in whole any dollar amount of discretionary budget authority, any item of new direct spending, or any tax benefit. A matter which the President declines to approve under this article of amendment shall be returned with his objections to the House in which it originated, and shall be treated in the same manner as a bill which the President returns without signing under section 7 of Article I.. 
 
